Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 9/30/2020 has been entered.  All previous objections and 112 rejections have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below which Examiner considers as merely cosmetic changes made to avoid minor antecedent basis issues. Should the changes and/or additions be unacceptable to applicant, an amendment may 
The application has been amended as follows: 
In claim 13, line 26, the phrase “force” has been changed to –spring force—
In claim 14, line 1, the phrase “angle” has been changed to –non-zero angle—
In claim 15, line 1, the phrase “angle” has been changed to –non-zero angle—
In claim 17, lines 2-3, the phrase “the effective direction of the occlusion force” has been changed to –the guiding direction—
In claim 17, line 4, the phrase “at least one projection” has been changed to –at least one first projection—
In claim 20, lines 2-3, the phrase “the effective direction of the occlusion force” has been changed to –the guiding direction—
In claim 20, line 5, the phrase “the pressure element level with the pressure member” has been changed to –the at least one pressure element level with the associated pressure member—
In claim 21, line 2, the phrase “supported free from spacers in the pressure element” has been changed to –supported, without spacers, in the pressure element—
In claim 24, line 6, the phrase “direction, the occlusion of the occlusion force;” has been changed to –direction;—
In claim 24, line 26, the phrase “the spring” has been changed to –a spring—
In claim 25, line 6, the phrase “the rear” has been changed to –its rear—

Allowable Subject Matter
s 13-15, 17-21 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 13, and with respect to the clarified position of the fluid pump having a linear guide and at least one pressure element configured to generate an occlusion force for occlusion of a hollow conductor at an occlusion point and linearly guided within the linear guide in a guiding direction, the guiding direction being offset at a non-zero angle from a radial direction extending from the center axis of the base to an occlusion point, where the guiding direction and radial direction intersect at a vertex of the non-zero angle, wherein the non-zero angle is defined by a direction and a magnitude of the occlusion force, the prior art of record, in particular Sikes, does not further disclose or reasonably teach in combination that the base includes at least one passage for the at least one pressure element and the at least one passage includes a reinforcing element, the reinforcing element having a ring shape with a Page 2 of 7Appln. No.: 15/902,164BBMG-310USAmendment Dated: September 30, 2020Reply to Office Action of July 30, 2020recess in operative connection with the pin to form a bayonet lock to which the at least one pressure element is fastened by passing the pin through the recess and then rotating the at least one pressure element along with the pin about 90 degrees with the spring biased by a spring force.
Regarding claim 24, and with respect to the clarified position of the fluid pump having a linear guide and at least one pressure element configured to generate an occlusion force for occlusion of a hollow conductor at an occlusion point and linearly guided within the linear guide in a guiding direction, the guiding direction being offset at a non-zero angle from a radial direction extending from the center axis of the base to an occlusion point, where the guiding direction and radial direction intersect at a vertex of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746